Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 2/16/2022 has overcome the technical deficiencies and the prior art rejection. Claims 1-9, 15-18 and 20 are allowed because the prior art of record fails to disclose that:
	-send a synchronization signal to one or more distributed energy resource (DER) controllers of the microgrid indicating a difference between the first set of measurements and the second set of measurements to allow the one or more DER controllers to perform control operations to adjust operation of the one or more DERs to reduce the difference between the first electrical characteristics and the second electrical characteristics to synchronize operation of the one or more DERs of the microgrid to the area EPS as combined in claims 1 and 15.

CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  




/DINH T LE/Primary Examiner, Art Unit 2842